Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/8/2021 has been entered.

Status of the application

3.	 Claims 1-5 are pending in this application.
Claims 6, 7 have been cancelled.
Claims 1-5 have been rejected.

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steinkraus et al. USPN 4496599 in view of NPL Carla et al. (Machine translation of WO 2014/115067A) in view of NPL Cegla et al. (in J Food Sci. pages 816-820, vol 42 (3), 1977) in view of Karnofsky et al. USPN 4219470 in view of Hayes et al. USPN 3734901 in view of Pass et al. USPN 3897574 in view of Langley et al. USPN 5620728 in view of Schumacher et al. USPN 4622760 and further in view of Steinkraus et al. USPN 4496599 and further in view of evidence given by NPL Hull definition.

7.	 Regarding claim 1, Steinkraus et al. discloses that debittered soybean product can be made by first extracting with ethanol or equivalent polar solvent followed by hexane or equivalent non-polar solvent to remove essentially or fat content of soybeans (at least in abstract and col 2 lines 12-15, in claims 1-4). Steinkraus et al. also discloses that soybeans are cleaned, dried using hot air, hulls are removed and made in the form of flake by passing through a roller mill (col 2 lines 3-12).
Steinkraus et al. is silent about  specifically to process soybean seeds in the form of laminated expanded mass as claimed in claim 1 (a). 
NPL Carla et al. discloses that soy- bean can be cleaned , husk is removed, and laminated to make laminated material (at least in [0028] of Carla et al.) in order to make it cleaned porous laminated raw material suitable to be extracted ([0114]- [0116]) to meet “expanded mass product” of claim 1.
NPL Carla et al. discloses the step of cleaning followed by laminating the soybean material to make laminated material ([0028]) in order to make porous laminated raw material ([0114]- [0116]) suitable for better extraction.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. to include the teaching of NPL Carla et al. to make cleaned laminated form of soybean (at least in [0028], [0114]- [0116]) in order to make it ready for the next extraction step(s) suitable for better extraction.
 	 Regarding claim 1 (b), Steinkraus et al.  is silent about specific steps to remove the components like, pigments, gums etc. from soybean seeds by using first extraction solvent as ethanol (if ethanol is a solvent).
Karnofsky et al. discloses that soybean flakes which are prepared by first cracking beans, dehulled heated and flaked and grounded to desired size and made ready for extraction ( col 3 lines 50-60), can be ethanol extracted and preferably countercurrent flow  (col 4 line 3) for extraction is made for the removal of carbohydrates and phosphatides from full-fat flakes using aqueous ethanol in the concentration of 50-70 % by weight which overlaps 65-85% by wt. of ethanol of claim 1 (6) and at a temperature preferably ranging from 95-150 degree F which overlaps the claimed range of 50-80 degree C (For ex ample 50 degree C=122 degree F) of claim 1 (b) (in col 4 lines 29-40). Karnofsky et al. discloses that the alcohol concentration and temperature at step 1 depends on the properties of the final product of protein concentrate (in col 4 lines 40-45).
It is to be noted that the disclosed prior arts of record do not exactly mention the percent amounts of water, sugar and soluble substances as claimed in claim 1 (b). However, it is interpreted as it is within the skill of one of ordinary skill in the art to optimize the time of extraction (claim 1 is broad and it does not specify any time) in order to have desired removal of water and other soluble substances from the expanded mass product of soy.
Absent showing of unexpected results, the specific amount of extract ants (i.e. extracted water, soluble substances of claim 1 (b) is not considered to confer patentability to the claims. As the amount of extractable substances are variable that 
Regarding claim 1 (c) it is known that the conventional decantation step is to separate the solid with the liquid fraction. Steinkraus et al. is silent about the components present in the solid residue and present as soluble form.
NPL Cegla et al. discloses that countercurrent extraction of soy with 60:40 ethanol (i.e. 60% ethanol) at 65 degree C, separates liquid extracts from solid by centrifugation (i.e. decantation) (page 816, Under Abstract).
Karnofsky et al. discloses that carbohydrates, phosphatides and oil are present in oleaginous seed e.g. soybean flakes and are extracted using alcohol treatment (at least in col 2 lines 55-67 and col 3 lines 1 -10) and it can be countercurrent flow (col 4 line 3) for extraction. 
Hayes et al. discloses that the alcohol extracts soy protein and high molecular weight polysaccharides as insoluble residues (col 1 lines 35-40) and di-tri-sugars (small 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. in view of Karnofsky et al. (in Karnofsky et al. countercurrent flow  (col 4 line 3))   to include the teaching of NPL Cegla et al. to perform the centrifugation /decantation step after the alcohol extraction step by using countercurrent extraction method in order to have more concentrated extract (in Abstract of NPL Cegla et al.) and to separate (i.e. removal) the soluble constituents like small molecules of carbohydrates, phosphatides etc. (at least in col 2 lines 55-67 and col 3 lines 1-10 , col 4 lines 1-3 of Karnofsky et al. and in Hayes et al. di-tri-sugars (small sugars), glucosides etc. as soluble constituents (col 2 lines 10-20) in order to overcome the gas production from the end product soybean meal consumption (in NPL Cegla et al. page 816, col 1, last two paragraphs, Under Introduction).
It is to be noted that claim 1 (c) has been addressed using secondary prior art by NPL Cegla et al. (mainly). However, in addition, Karnofsky et al. and Hayes et al. have been used to address only and for better clarification of soluble and insoluble 
Regarding claims 1 (d) and 1 (e), claim 1 (f) is interpreted as the alcohol soluble containing constituents liquid phase which is further separated from the alcohol in order to purify alcohol to recycle back for the purpose of reusing as ‘extraction ethanol’ solvent as claimed in claim 1 (e). Pass et al. discloses a process for recovery of ethanol from a soy protein extraction process using a tray-type rectification column which provides the benefit of removing and separating contaminants present in the alcohol soluble liquid portion and recycling the pure ethanol for its reuse (in claim 1 and Fig 1 of Pass et al.) by recovering ethanol from top of the column (at least in claim 4) and other soluble contaminants from the bottom section of the column (Abstract). The term ‘bottom section’ is used to refer that it is below the upper part of the column from which alcohol is recovered.
Therefore, Pass et al. discloses the distillation step to purify ethanol.
Steinkraus et al. in view of Karnofsky et al. disclose the concept of ‘recycling of alcohol’ can be done in such method (at least in col 4 lines 35-37 of Karnofsky et al.). Therefore, Steinkraus et al.  in view of Karnofsky et al. can be further modified by Pass et al. to reuse the recycled distilled ethanol in order to provide the benefit of having an economic recycling of pure ethanol for replacing ethanol losses for reuse. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. to include the teaching of Pass et al. to perform the distillation step to purify ethanol in order to provide the benefit of removing and separating contaminants present in the alcohol soluble liquid portion and recycling  a co-solvent rather it is present as a wetting agent in order to enable hexane to more efficiently solubilize the lipid (col 6 lines 74-75 and col 7 lines 1-10).
Hayes et al. does not specifically disclose vacuum extraction condition.
Langley et al. teaches vacuum condition helps more extraction of oil from the solvent e.g. hexane (at least in col 3 lines 8-20, and lines 25-30).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Steinkraus et al. to include the teaching of NPL Langley et al. and Hayes et al. to perform the second extraction step using hexane to extract oil and under vacuum condition and under heating condition in order to have exposure of vegetable based product (i.e. ‘expanded mass product” which is soy proteinaceous material) associated with oil (in Langley et al., col 3 lines 8-20, 25-30) followed by separating oil in the next step of distillation ( col 3 lines 25-30).

Therefore, absent showing of unexpected results, the specific amount vacuum is not considered to confer patentability to the claims. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of vacuum in Steinkraus et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. more efficient performance of the extraction method. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 1 (g) and 1 (h), Hayes et al. discloses that the polar and nonpolar phase can be suitably separated from one another by conventional means like decantation, centrifugation etc. (col 11 lines 1-5). It is to be noted that it is within the skill of one of ordinary skill in the art to collect the solution from the prior hexane extraction step which contains hexane, oil, water and ethanol and sugar followed by separating by conventional means like decantation, centrifugation etc. as disclosed by Hayes et al. ( col 11 lines 1-5). It is also to be noted that the residual ethanol can be processed and 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. to include the teaching of Hayes et al. to perform the decantation step after collecting the extracted material from the hexane extraction step in order to suitably separate polar and nonpolar phases to separate hexane from residual ethanol with other constituents by conventional means like decantation, centrifugation etc. (in Hayes et al. col 11 lines 1-5) and therefore, residual ethanol can be processed and reused also.
Regarding claim 1 (i), Hayes et al. discloses the step of hexane removal by distillation method (col 11 lines 46-52, in lines 49-50 it discloses e.g. distillation to remove hexane and Fig 1 step #15, therefore, hexane can be removed by distillation
in step #15) and it can be recycled also (col 11 line 52 and Figs e.g. 2).
Therefore, recycled hexane can replace the losses as claimed in claim 1 (9).
Regarding the phrase “separating about 20% of the soybean as gum oil’, it is to be noted that this exact percent amount at this exact claimed method step is not mentioned by the disclosed prior arts of record. However, it is within the skill of one of ordinary skill in the art to optimize the time of extraction in order to achieve the separation of 20% of the soybean as gummed oil at this step. Therefore, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of separation of 20% of the soybean as gummed oil is not considered to confer patentability to the claims. As the amount of extractable substances are variable that can be modified, among others,  art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. to include the teaching of Hayes et al. to perform the distillation step to distill the hexane and can be removed by distillation (col 11 lines 46-50 of Hayes et al.) and it can be recycled also (col 11 line 52 and Figs e.g. 2).
Regarding claim 1 (j), 1 (kK), Schumacher et al. discloses the method of desolventization to remove organic solvents used to extract oil from vegetable materials (at least in Abstract of Schumacher et al.). Schumacher et al. also discloses that steam is passed through the desolventizer in a way so that hexane (boiling range 63-70 degree C col 1 lines 42-46) and other solvents are removed as vapor ( col 9 lines 30-40) and preferred temperature is 72 degree C or more in order to remove all hexane from the proteinaceous meal ( at least in col 4 lines 14-16, 48-50 : Even if it is in the 
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the amount of temperatures are variable that can be modified, among others, by adjusting the amount of time,
the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in  Steinkraus et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired temperature and time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Schumacher et al. does not specifically disclose vacuum system containing desolventizer and condenser attachment to recover solvent.
Steinkraus et al. discloses that the final defatted soybean product can be desolventized by applying vacuum in combination with heat (col 3 lines 1-9). Steinkraus et al. also discloses the attachment of a condenser in order to enable recovery of the solvent (col 3 lines 6-7). Therefore, Steinkraus et al. discloses the similar desolventization step because this step is applied to the two solvents ethanol and hexane treated soybean product in order to remove the solvents from the final product and the desolventization step is identical to the combined vacuum and heating condition.
Even if the heating temperature for the step 1 (j) is 85-100 degree C, however, it is considered as “Result Effective Variable’.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the temperature is variable that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the 
Regarding the phrase “hull type condenser, it is to be noted that it is a design choice. The term ‘hull’ is defined as “watertight enclosure” which protects from environmental temperature etc. Therefore, it is interpreted, as the hull-type condenser system is the system, which will not be fluctuated by the external vapor, humidity, temperature condition as evidenced by NPL Hull definition (Page 1).
Therefore, it is within the skill of one of ordinary skill in the art to include the condenser, which can be Hull type condenser.
According to MPEP 2144.03 (A-E), Steinkraus et al. discloses the claimed invention including condenser except for the condenser is ‘hull type’. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include hull type condenser since it is known in the art that hull-type condenser system is the system, which will not be fluctuated by the external vapor, humidity, temperature condition as evidenced by NPL Hull definition (Page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify Steinkraus et al.

Regarding claim 1 (I), Schumacher et al. also discloses that after the meal being freed from hexane, it contains higher proportion of condensate which is removed by further treating with hot air followed by cooling steps (col 8 lines 12-18, col 9 line 61 e.g. combined drying and cooling Fig 1 (2) (3) and (4). Even if the temperature of the hot air and cooling temperature are not specifically disclosed by Schumacher et al., however, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the temperature is variable that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of temperature in  Steinkraus et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (5). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


8. 	Regarding claim 2, claim 2 recites the optional claim limitation. Therefore, claim 2 is optional.

9.	 Regarding claim 3, claim 3 recites “extraction with an aqueous solution of ethanol with a concentration of 90-92 weight % in an intermediate extractor’.
Steinkraus et al. discloses polar solvent can be ethanol (at least in abstract, claim 1 of Steinkraus et al.).
Karnofsky et al. discloses two steps of extraction using ethanol. Step 1 (First step) is soybean flakes which are prepared by first cracking beans, dehulled heated and flaked and grounded to desired size and made ready for extraction ( col 3 lines 50- 60), can be ethanol extracted for the removal of carbohydrates and phosphatides from full-fat flakes using aqueous ethanol in the concentration of 50-70 % by weight which overlaps 65-85% by wt. of ethanol and at a temperature preferably ranging from 95-105 degree F which overlaps the claimed range of 50-80 degree C (For ex ample 50 degree C=122 degree F) (in col 4 lines 29-45) as discussed to address claim 1 (b) above.
However, Karlowsky et al. also discloses that this extraction step can further be extended with approximately 90% by weight of ethanol at second step (step II) in order to have more water removal (i.e. dewatered) (col 4 lines 30-35) to further concentrate 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. to include the teaching of Karlowsky et al. with the two steps of ethanol extraction which includes second step (as intermediate step) with 90% ethanol in order to have more water removal (i.e. dewatered) (col 4 lines 30-35) to further concentrate the product.
It is to be noted that the rest of the amended claim limitation of sending the mixed ethanol to the “distillation column” is applicable as addressed for claim 1 (d) to meet claim 3.

10. 	Regarding claim 4, Karlowsky et al. discloses that the steps are performed sequentially and it can be independent extractor also (at least in col 3 lines 20-22, col 4 lines 1-5 and Fig).

11. 	Regarding claim 5, claim 5, the claim limitation of claim 5 is also optional.

Response to arguments
12.	Applicants’ arguments overcome the rejections of record. A new primary prior art by Steinkraus et al. USPN 4496599 is used in place of Diosady et al. The reason is, as because applicants argued that Diosady et al. proposed simultaneous use of two solvents in a single column (page 10 second paragraph) which is sharp contrast to the claimed invention where the claimed method recites sequential treatment with alcohol 
Steinkraus et al. discloses that debittered soybean product can be made by first extracting with ethanol or equivalent polar solvent followed by hexane or equivalent non-polar solvent to remove essentially or fat content of soybeans (at least in abstract and col 2 lines 12-15, in claims 1-4).
Therefore, the other arguments made using Diosady et al. have been considered as moot. 

13.	Applicants argued on page 13 regarding Cegla secondary reference that “ Cegla et al. that Cegla et al. refers to another class of product (page 13, first two lines).
In response, it is to be noted that Cegla et al. is used to address specific claim limitation of decantation/centrifugation as claimed in claim 1 (c ). 
Karnofsky et al. discloses countercurrent flow (col 4 line 3).
  NPL Cegla et al. discloses centrifugation /decantation step and the alcohol extraction step by using countercurrent extraction (Abstract). Therefore, Steinkraus et al. in view of Karnofsky et al.are modified by NPL Cegla et al. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steinkraus et al. in view of Karnofsky et al. (in Karnofsky et al. countercurrent flow (col 4 line 3))   to include the teaching of NPL Cegla et al. to perform the centrifugation /decantation step after the alcohol extraction step by using countercurrent extraction method in order to have more concentrated extract (in Abstract of NPL Cegla et al.).

14.	Applicants argued on pages 13 last para-14 first few lines that Carla et al. cannot be combined with Diosady et al. to make obvious rejection because vigorous agitation step as disclosed by Diosady et al. will make slurry. 
In response, Diosady et al. is not used in this office action. 
It is to be noted that the present combination of Steinkraus et al. in view of Karnofsky et al. with Carla et al. can make expanded mass and it extracted by alcohol (Karnofsky et al. col 3 lines 50-60, col 4 lines 1-3) which is still percolation as agreed by the applicants also (page 13 last paragraph). Therefore, the combination is proper. 

15.	Applicants argued on page 14 3rd paragraph that the concentration range of 50-70% does not overlap with the 65-85% range of the present patent application. 
In response, the concentration range of 50-70% does overlap with the 65-85% range of the present patent application.

16.	Applicants argued on page 14 3rd paragraph that the temperature  range of 95-105 degree F is colder than 50-80 degree C.  
In response, it is to be noted 95-105 degree F, it is 95-150 degree F as disclosed by Karnofsky et al. (col 4 lines 30-31). Therefore, it overlaps with the claimed 50-80 degree C. 

17.	Declaration: 

However, in response to last paragraph #23 in the declaration, it is to be noted that in order to establish unexpected result, applicants 
(1) should consider to compared the claimed invention to the teachings of the closest prior art and 
(2), more importantly, evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. 

Conclusion
18. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792